ACCEPTED
                                                                                14-14-00605-CV
                                                                  FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           4/14/2015 6:18:24 PM
                                                                            CHRISTOPHER PRINE
                                                                                         CLERK

                               NO: 14-14-00605-CV
________________________________________________________________
                                                               FILED IN
                       IN THE COURT OF APPEALS          14th COURT OF APPEALS
                                                           HOUSTON, TEXAS
                                                        4/14/2015 6:18:24 PM
        FOR THE FOURTEENTH COURT OF             APPEALS CHRISTOPHER
                                                        DISTRICT A. PRINE
                                                                 Clerk
                             AT HOUSTON, TEXAS

                             AMELIA V. KELLY,
                                               Appellant,
                                     vs.
                      MATTHEW D. WIGGINS, JR.
                                               Appellee

                Appeal from the 122nd Judicial District Court
      of Galveston County, Texas, The Honorable John Ellisor Presiding
                     Trial Court Cause No. 11CV0325


                 NOTICE OF COUNSEL PRESENTING
                 ORAL ARGUMENT FOR APPELLANT

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Attorney George F. May will be the counsel arguing to the Court for

Appellant Amelia V. Kelly at the scheduled oral arguments on Wednesday,

April 15, 2015 at 2:00 pm.


                                      Respectfully submitted,

                                      /s/ George F. May/
                                      _______________________________
                                      George F. May


                                     1
                                      TWOMEY | MAY, PLLC
                                      State Bar No. 24037050
                                      2 Riverway, 15th Floor
                                      Houston, Texas 77098
                                      (713) 659-0000
                                      (832) 201-8485 - Facsimile
                                      george@twomeymay.com


                         CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties, which are listed
below on April 14, 2015 as follows:

George W. Vie, III
Mills Shirley, LLP
2228 Mechanics Street
Galveston, Texas 77550
gvie@millshirley.com

By (check all that apply)
       personal delivery
       mail
       commercial delivery service
  X     fax or eservice


     /s/ George F. May/

   George F. May
   Date: April 14, 2015




                                       2